By the Court,
Crawford, J.
We think the judgment of the Circuit Court in this case ought not to be disturbed. Mr. Pulling, who is á counsellor of this court, was appointed by his honor Judge Lara-bee, presiding at the Columbia Circuit, to prosecute a very important criminal case, the prosecuting officer of Columbia county having been unable to act on behalf of the State in that case. The trial was a protracted one, and Mr, Pulling rendered important professional services therein, for which he presented his account against the county of Columbia, to the Board of Supervisors of that county, for two hundred *340dollars. At a meeting of the board, a motion to allow this amount was lost, and subsequently a report of a committee, to which the account was referred recommending the allowance of one hundred dollars, “thereon,” was adopted, and the allowance of that sum ordered. Mr. Pulling prosecuted an appeal to the Circuit Court, and immediately after he had pefected his appeal, he received from the clerk of the board of supervisors a county order for the sum of one hundred dollars, for which he gave a receipt acknowledging that the county order had been issued to him in pursuance of the vote of the board by which the sum of one hundred dollars had been allowed on his claim.
Section thirty-five of chapter ten of the Revised Statutes provides that “when any claim of any person against a county shall be disallowed in whole or in part, by the board of supervisors, such person may appeal from the decision of such board to the Circuit Court for the same county,” &c., and section thirty-six of the same chapter provides that when the appeal is perfected and the papers filed in the Circuit Court, the case shall be entered, tried and determined in the same manner as appeals from justices courts. Now, the claim of Mr. Pulling consisted of a single item — it was indivisible, and it was disallowed in part because for his professional services, which he claimed to be worth two hundred dollars, and which from the evidence webelieve were worth the amount claimed, he was allowed but one hundred dollars, and therefore one half of his claim was virtually disallowed. He had a right therefore, to take an appeal to the Circuit Court, but his appeal must have been from the whole order, as well from the decision, in that it al*341lowed him one hundred dollars only, as in that it did not allow him the remaining one hundred dollars. The board did not deny the liability of the county to compensate Mr. Pulling, but that body thought proper to limit the compensation, and it is from tjje decision in this respect that he had a right to appeal. We will suppose a case which we think very anala-gous — -a plaintiff sues in a justices court, upon a demand for one hundred dollars, and the justice of the peace renders a judgment against the defendant for fifty dollars only, and thereupon the plaintiff prose cutes an appeal, but during the pendency of the ap peal the plaintiff accepts from the defendant the sum of fifty dollars in pursuance of the judgment of the justice of the peace. Can there be any doubt that this would be a waiver of the appeal, and would amount to an accord and satisfaction of the demand ? We think there can be no doubt of it. If in the case supposed, a payment of any sum short of the amount actually due were made pending the appeal, but not in pursuance of the judgment of the jnstice of the peace, it might be urged on the trial of the appeal, as a defence pro tanto, but if the amount of the judgment were paid pursuant thereto, then the whole demand would be satisfied because the demand had been transformed into a judgment and that judgment had been satisfied.
In this case Mr. Pulling had a claim against Columbia County, and the law declared the board of supervisors of the same county to be the tribunal to adjudicate that demand in the first instance and order payment with a right of appeal from the decision if adverse to the claim. He was dissatisfied with the action of the board, and sought redress by entering *342aPPea-4 but afterwards be availed himself of the benefit of the decision, which he appealed from, by accepting the amount awarded to him in pursuance Q£ aw-arc[ or decision. This we think was equiva-to an affirmance of, or acquiescence in the determination of the board of supervisors, and Mr. Pulling cannot now be heard to complain of the decision.
If his claim had consisted of several items of professional services rendered in several cases or at several times, some of which had been allowed and other disallowed, he might doubtless accept payment for the items allowed and prosecute his appeal for those disallowed. However this may be, we are of the opinion m the present case, that the learned judge who tried it, in the Circuit Court, was correct in his review of the subject, and we discover no error in his ruling. The judgment of the Circuit Court is affirmed.